Citation Nr: 1035497	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-10 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for recurrent dislocation of the left shoulder with traumatic 
arthritis.  

2.  Entitlement to a disability rating in excess of 30 percent on 
an extraschedular basis for recurrent dislocation of the left 
shoulder with traumatic arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent 
for right wrist arthralgia.  

4.  Entitlement to a disability rating in excess of 10 percent on 
an extraschedular basis for right wrist arthralgia.  

5.  Entitlement to a disability rating in excess of 20 percent 
for left wrist tendonitis.  

6.  Entitlement to a disability rating in excess of 20 percent on 
an extraschedular basis for left wrist tendonitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was initially remanded in February 2009 for 
additional development.  The required development has been 
completed and this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to extraschedular ratings for 
disabilities of the left shoulder and bilateral wrists are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent dislocation of the left shoulder 
joint is characterized by an ability to raise his left (minor) 
arm to approximately 40 degrees from the side.  

2.  The Veteran's arthralgia of the right (major) wrist is 
characterized by pain and some limitation of motion, but does not 
result in a loss of all ranges of motion.  

3.  The Veteran's tendonitis of the left (minor) wrist is 
characterized by pain and some limitation of motion, but does not 
result in a loss of all ranges of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater than 
30 percent for recurrent dislocation of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-5203 (2009).

2.  The criteria for a schedular disability rating greater than 
10 percent for arthralgia of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5003, 5214-15 (2009).

3.  The criteria for a schedular disability rating greater than 
20 percent for tendonitis of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5214-15 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In May 2005, March 2006, 
March 2009, and November 2009 letters, the Veteran was notified 
of the information and evidence needed to substantiate and 
complete the claims on appeal.  Additionally, the March 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2005 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in December 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disabilities on appeal and is adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Court also held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

a.  Left shoulder

The Veteran's left shoulder disability is rated as 30 percent 
disabling under Diagnostic Code (DC) 5010, for traumatic 
arthritis.  DC 5010, for arthritis due to trauma, in turn makes 
reference to DC 5003, for degenerative arthritis.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved, with a minimum 
rating of 10 percent to be assigned for each major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  DC 5201 governs limitation of 
motion of the arm and shoulder.  This Code provides a 30 percent 
disability rating for limitation of motion of the minor upper 
extremity to 25 degrees from the side.  This rating represents 
the maximum schedular rating for a disability of the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Because the 
Veteran is right-handed, the criteria for limitation of motion of 
his minor (left) upper extremity will be used.  

Upon receipt of his increased rating claim, the Veteran was 
afforded a VA orthopedic examination in August 2005.  He reported 
an incomplete left shoulder dislocation during military service 
in 1968, with subsequent onset of traumatic osteoarthritis.  
Since that time, his shoulder pain has worsened, with persistent 
sharp pain.  He reported approximately three dislocation of the 
left shoulder per year.  He denied any history of surgery or 
recent hospitalization due to his left shoulder disability.  On 
objective examination, he had no obvious deformity of the left 
shoulder.  Some occasional instability and giving-way was noted.  
Stiffness and weakness were also reported by the Veteran.  The 
Veteran also reported daily locking episodes.  Range of motion 
testing indicated forward flexion to 90 degrees, abduction to 60 
degrees, external rotation to 30 degrees, and internal rotation 
to 30 degrees.  Pain was noted at the extremes of motion.  The 
examiner found no indication of additional limitation of motion 
with repetitive use.  No joint ankylosis or constitutional 
symptoms of arthritis were present.  X-rays confirmed 
degenerative joint disease of the left shoulder.  

The Veteran was next afforded a VA orthopedic examination in 
December 2009.  He again denied any history of hospitalization or 
surgery secondary to his disability.  He reported pain, 
stiffness, giving way, instability, and weakness of the left 
shoulder joint.  He also stated his symptoms worsened with 
activity.  On physical examination of the left shoulder, the 
joint displayed bony joint enlargement, deformity, tenderness, 
and marked enlargement of the acromioclavicular joint.  The 
apprehension test was positive.  Range of motion testing 
indicated forward flexion to 65 degrees, abduction to 40 degrees, 
internal rotation to 30 degrees, and external rotation to 0 
degrees.  Pain was evident with motion.  X-rays of the left 
shoulder revealed advanced degenerative changes and dystrophic 
ossification.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating greater than 30 percent for the Veteran's left 
shoulder disability.  As noted above, the Veteran has already 
been afforded the maximum schedular rating under DC 5201 for 
limitation of motion of the arm.  Furthermore, evaluation of the 
Veteran's left shoulder disability under other criteria for the 
shoulder joint would not result in an increased rating, as he 
does not display ankylosis of the shoulder joint or fibrous union 
of the humerus, as would warrant an increased rating pursuant to 
DC 5200 and DC 5202.  Finally, inasmuch as the Veteran's left 
shoulder disability has demonstrated an essentially similar 
degree of impairment during the pendency of this appeal, a staged 
rating is not warranted at the present time.  See Hart, 21 Vet. 
App. at 505.  Entitlement to an extraschedular rating will be 
considered in greater detail below.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the Veteran's left 
shoulder disability.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

b.  Right wrist

The Veteran has been afforded a 10 percent disability rating 
under DC 5010, for traumatic arthritis, for his arthralgia of the 
right wrist.  As previously noted, DC 5010 is rated as comparable 
to DC 5003, for degenerative arthritis, which is rated based on 
limitation of motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, limitation of motion of the major or minor wrist is rated 
as 10 percent disabling when palmar flexion is limited in line 
with the forearm, or when dorsiflexion is less than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Upon receipt of his increased rating claim, the Veteran was 
afforded a VA orthopedic examination in August 2005.  He reported 
a history of tendonitis in the right wrist, worsening with use.  
He denied any history of surgery or recent hospitalization due to 
his right wrist disability.  Difficulty grasping and holding 
objects was also noted.  He denied any history of surgery or 
recent hospitalization due to his right wrist disability.  The 
Veteran also reported pain, stiffness, and swelling of the wrist.  
Range of motion testing indicated palmar flexion to 40 degrees, 
dorsiflexion to 5 degrees, radial deviation to 10 degrees, and 
ulnar deviation to 10 degrees.  No joint ankylosis was present.  
No additional limitation of motion was noted with repetitive use.  
X-rays of the right wrist confirmed minor degenerative changes 
but were otherwise unremarkable.  

The Veteran was next afforded a VA orthopedic examination in 
December 2009.  He again denied any history of hospitalization or 
surgery secondary to his disability.  He reported pain, 
stiffness, incoordination, and weakness of both wrists.  He also 
stated his symptoms worsened with activity.  On physical 
examination of the right wrist, the joint was without 
instability.  Range of motion testing indicated dorsiflexion to 
10 degrees, palmar flexion to 30 degrees, radial deviation to 10 
degrees, and ulnar deviation to 15 degrees.  Pain was evident 
with motion.  X-rays of the right wrist revealed vascular 
calcifications and mild degenerative changes.  

After considering the totality of the record, the Board finds a 
disability rating in excess of 10 percent for right wrist 
arthralgia is not warranted.  As noted above, the Veteran has 
already been awarded the maximum schedular rating for limitation 
of motion of the wrist under DC 5215.  Additionally, because the 
Veteran has at least some range of motion across all planes of 
motion of the wrist, including palmar flexion, dorsiflexion, 
radial deviation, and ulnar deviation, evaluation of his right 
wrist disability as comparable to ankylosis is not warranted.  
See 38 C.F.R. § 4.71a, DC 5214.  Finally, inasmuch as the 
Veteran's right wrist disability has demonstrated an essentially 
similar degree of impairment during the pendency of this appeal, 
a staged rating is not warranted at the present time.  See Hart, 
21 Vet. App. at 505.  Entitlement to an extraschedular rating 
will be considered in greater detail below.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the Veteran's right 
wrist disability.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Left wrist

The Veteran has been awarded a 20 percent rating for his left 
wrist tendonitis, which is rated under DC 5024, for 
tenosynovitis, which in turn is evaluated as DC 5003, for 
degenerative arthritis.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved, with a minimum rating of 10 percent to be 
assigned for each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In the present case, the Veteran has been awarded a 20 percent 
rating under DC 5213, for impairment of supination and pronation 
of the forearm.  Limitation of supination of either forearm to 30 
degrees or less warrants a 10 percent evaluation for both the 
minor and major wrist.  Limitation of pronation of the forearm of 
the major or minor upper extremity warrants a 20 percent 
evaluation if motion is lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  A 30 percent 
evaluation for the major extremity or 20 percent for the minor 
extremity requires that motion be lost beyond the middle of the 
arc.  A 20 percent evaluation is warranted for either extremity 
if the hand is fixed near the middle of the arc or pronation is 
moderate.  The hand fixed in full pronation warrants a 30 percent 
evaluation for the major extremity and 20 percent for the minor.  
Finally, a 40 percent evaluation for the major extremity and 30 
percent for the minor is warranted for fixation of the hand in 
supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5213.  

Upon receipt of his increased rating claim, the Veteran was 
afforded a VA orthopedic examination in August 2005.  He reported 
worsening tendonitis of the left wrist, exacerbated by cold 
weather.  Difficulty grasping and holding objects was also noted.  
He denied any history of surgery or recent hospitalization due to 
his left wrist disability.  The Veteran also reported pain and 
stiffness of the wrist.  Range of motion testing indicated palmar 
flexion to 60 degrees, dorsiflexion to 5 degrees, radial 
deviation to 10 degrees, and ulnar deviation to 10 degrees.  No 
joint ankylosis was present.  No additional limitation of motion 
was noted with repetitive use.  X-rays of the left wrist 
confirmed minor degenerative changes but were otherwise 
unremarkable.  

The Veteran was next afforded a VA orthopedic examination in 
December 2009.  He again denied any history of hospitalization or 
surgery secondary to his disability.  He reported pain, 
stiffness, incoordination, and weakness of both wrists.  He also 
stated his symptoms worsened with activity.  On physical 
examination of the left wrist, Tinel's sign was positive at the 
carpal tunnel, but Finkelstein's test was negative.  The wrist 
was without instability.  Range of motion testing indicated 
dorsiflexion to 15 degrees, palmar flexion to 40 degrees, radial 
deviation to 5 degrees, and ulnar deviation to 20 degrees.  Pain 
was evident with motion.  X-rays of the left wrist revealed mild 
degenerative changes at the first metacarpophalangeal joint, and 
moderate to severe osteoarthritis elsewhere.  

After considering the totality of the record, the Board finds a 
disability rating in excess of 20 percent for left wrist 
tendonitis is not warranted.  The Veteran has not demonstrated 
fixation of his left hand in either supination or pronation, as 
would warranted a 30 percent rating for a minor upper extremity 
under DC 5213; according to the August 2005 and December 2009 VA 
examination reports, the Veteran has had at least some range of 
motion of the left wrist at all times during the pendency of this 
appeal.  Additionally, because the Veteran has at least some 
range of motion across all planes of motion of the wrist, 
including palmar flexion, dorsiflexion, radial deviation, and 
ulnar deviation, evaluation of his left wrist disability as 
comparable to ankylosis is not warranted, and he is already in 
receipt of a rating in excess of the maximum schedular rating for 
limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, DC 
5214-15.  Finally, inasmuch as the Veteran's left wrist 
disability has demonstrated an essentially similar degree of 
impairment during the pendency of this appeal, a staged rating is 
not warranted at the present time.  See Hart, 21 Vet. App. at 
505.  Entitlement to an extraschedular rating will be considered 
in greater detail below.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the Veteran's left 
wrist disability.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to a disability rating in excess of 30 percent for 
recurrent dislocation of the left shoulder is denied.  

Entitlement to a disability rating in excess of 10 percent for 
arthralgia of the right wrist is denied.  

Entitlement to a disability rating in excess of 20 percent for 
tendonitis of the left wrist is denied  


REMAND

As noted above, the Veteran was afforded VA orthopedic 
examination in December 2009 to evaluate his service-connected 
disabilities of the left shoulder and bilateral wrists.  The 
Veteran was noted to have worked in the past as a carpenter, but 
had taken medical retirement in 2006 due to physical disability, 
to include his wrist and shoulder problems.  Based on examination 
of the Veteran, the VA examiner concluded the Veteran was "not 
capable of being employed in any capacity with respect to his 
non-functional left shoulder."  The examiner also noted that the 
Veteran's bilateral wrist disabilities rendered him essentially 
non-employable with regard to use of his wrists.  

Based on this competent medical evidence, the Board finds 
extraschedular consideration is warranted, both under 38 C.F.R. 
§ 3.321(b), for the Veteran's disabilities individually, and 
under 38 C.F.R. § 4.16(b), when the totality of the Veteran's 
service-connected disabilities together suggest individual 
unemployability.  As such extraschedular consideration is 
inherently part of the Veteran's increased ratings claims which 
have been perfected on appeal, the Board has jurisdiction over 
the issue of whether extraschedular ratings are warranted as 
well.  See Rice v. Shinseki, 22 Vet. App. 447, 450-51 (2009).  

The authority, however, to consider and assign extraschedular 
ratings has been specifically delegated to the Director of the 
Compensation and Pension Service, and not the Board, in the first 
instance.  Therefore, the correct course of action for the Board, 
where it finds that entitlement to an extraschedular evaluation 
may be present, is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. §§ 3.321(b) and 
4.16(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also 
VAOPGCPREC 6-96 (August 16, 1996).  Specifically, the RO is 
required to prepare a full statement of the Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
his employability.  Such a statement must then be submitted to 
the Director, Compensation and Pension Service, for appropriate 
consideration.  Such action must include both consideration for 
individual extraschedular ratings for his service-connected 
disabilities of the left shoulder and bilateral wrists, pursuant 
to 38 C.F.R. § 3.321(b), but also consideration for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) under 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any other development 
deemed necessary, prepare a full statement of 
the Veteran's service- connected 
disabilities, employment history, educational 
and vocational attainment, and all other 
factors having a bearing on his employability 
during the pendency of this appeal.  
Thereafter, forward the Veteran's claims file 
and the prepared statement to the Director, 
Compensation and Pension Service, for 
extraschedular consideration pursuant to 
38 C.F.R. §§ 3.321(b) and 4.16(b).  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


